IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                     NO. PD-0243-21


            EX PARTE ALLEN CHRISTOPHER LANCLOS, Appellant


        ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                FROM THE NINTH COURT OF APPEALS
                         HARDIN COUNTY


        KEEL, J., delivered the opinion of the Court in which KELLER, P.J., and
HERVEY, RICHARDSON, NEWELL, WALKER, and MCCLURE, JJ., joined. YEARY, J.,
filed a dissenting opinion. SLAUGHTER, J., concurred.


                                      OPINION

       Appellant was arrested on August 23, 2020, for assault on a public servant. The

trial court set his bonds at a total of $2,250,000. Appellant could not post bonds in that

amount and unsuccessfully sought their reduction. After he had been detained for 90 days

without having been indicted, he filed an application for writ of habeas corpus under

Code of Criminal Procedure Article 17.151 seeking reduction of the bonds to an amount

he could afford or release on personal bond. See TEX. CODE CRIM. P. art. 17.151, § 1(1)
                                                                              Lanclos–Page 2

(a defendant who is detained in jail accused of a felony “must be released” on personal

bond or by reducing the required amount of bail if the State is not ready for trial within 90

days). The habeas court then reduced the bonds to $1,500,000. Appellant appealed the

habeas court’s failure to reduce the bonds to an amount that he could afford, and the court

of appeals affirmed the habeas court’s order. Ex parte Lanclos, No. 09-20-00296-CR,

2021 Tex. App. LEXIS 1763, at *5 (Tex. App.— Beaumont March 10, 2021) (mem. op.,

not designated for publication).

       We granted review to determine whether the court of appeals erred in denying the

relief required by Article 17.151 Section 1. It did. Accordingly, we reverse the judgment

of the court of appeals and remand the case to the habeas court for immediate further

proceedings consistent with this opinion.

       The court of appeals held that the habeas court did not abuse its discretion by

reducing Appellant’s bonds to $1,500,000 because Appellant did not present evidence

about his financial resources other than his wife’s affidavit saying they could not afford

bonds of $2,250,000 and that the bail bond companies she had spoken to would not post

bonds in that amount. Ex parte Lanclos, 2021 Tex. App. LEXIS 1763, at *4-5. The court

of appeals said the habeas court could have reasonably concluded that evidence of

Appellant’s financial circumstances was inadequate, and the reduction of the bond

amount to $1,500,000 was not an abuse of discretion. Id. at *5.

       But Article 17.151 is mandatory; if the State is not ready for trial within 90 days of
                                                                               Lanclos–Page 3

the beginning of the defendant’s detention, the defendant accused of a felony must be

released on personal bond or by reducing the required bail amount. TEX. CODE CRIM. P.

art. 17.151, § 1(1). Without an indictment, the State cannot be ready for trial under

Article 17.151. Kernahan v. State, 657 S.W.2d 433, 434 (Tex. Crim. App. 1983). Under

those circumstances, the judge has only two options: either release the accused on

personal bond or reduce the required bail amount. Ex parte Gill, 413 S.W.3d 425, 429

(Tex. Crim. App. 2013) (citing Rowe v. State, 853 S.W.2d 581 (Tex. Crim. App. 1993)).

If the court chooses to reduce the amount of bail required, it must reduce it to an amount

that the record reflects the accused can make. Rowe, 853 S.W.2d at 582 n.1; see also

Kernahan, 657 S.W.2d at 434 (Article 17.151’s requirement that the detainee be released

by reducing the amount of bail means that bail must be reduced to an amount the detainee

can afford to pay). The court of appeals erred in failing to require Appellant’s release on

bond that he could afford.

         The State argues for dismissal of the appeal because Appellant’s writ was not

sworn to. See TEX. CODE CRIM. P. art. 11.14(5). But the State did not move to dismiss

the writ in the trial court, and the lack of a sworn pleading does not require its dismissal at

this late stage. See Golden v. State, 991 S.W.2d 859, 862 and n.2 (Tex. Crim. App.

1999).

         The State also contends that Appellant received the relief he requested in the form

of a reduced bond amount and that the court of appeals properly concluded that Appellant
                                                                              Lanclos–Page 4

did not meet his burden of showing his inability to make bail in the amount set. We

rejected similar arguments in Gill. 413 S.W.3d at 431. Specifically, we held that the

court of appeals relied on factors irrelevant to Article 17.151 like the lack of evidence

about a defendant’s income or how much bond another defendant could afford. Gill, 413

S.W.3d at 431. The court of appeals in Gill also erred in considering factors that did not

support the denial of release under Article 17.151, such as previous reductions of bail

amount by the court and the prior history of felonies by the appellants. Gill, 413 S.W.3d

at 431. We concluded that the trial court abused its discretion in failing to release the

defendants on personal bond or bond they could afford. Id.

       The State argues that Article 17.151 has been suspended by executive order. See

The Governor of the State of Tex., Exec. Order No. GA-13, March 29, 2020, 45 Tex.

Reg. 2368, 2369 (2020). The executive order reads in relevant part: “Article 17.151 of

the Texas Code of Criminal Procedure is hereby suspended to the extent necessary to

prevent any person’s automatic release on personal bond because the State is not ready for

trial.” The executive order suspends Article 17.151 only to the extent that it calls for

releasing defendants on personal bond. It does not suspend Article 17.151’s release of

defendants on bonds they can afford.

       The State also argues that Article 17.151’s exception in Section 2(4) applies. See

TEX. CODE CRIM. P. art. 17.151, § 2(4). The exception applies to a defendant who is

“being detained for a violation of the conditions of a previous release related to the safety
                                                                               Lanclos–Page 5

of a victim of the alleged offense or to the safety of the community under this article.” Id.

The record does not support application of the exception. Nothing suggests that

Appellant is being detained for violation of conditions of a previous release, much less for

violating conditions of a previous release related to the safety of a victim of the alleged

assault or related to the safety of the community. The State nevertheless invokes the

exception on the basis of two statements in the record.

       The first statement cited by the State was made at the original bond hearing, before

90 days had expired, in the context of outlining Appellant’s criminal history. The

prosecutor told the habeas court that misdemeanor charges were pending against

Appellant and that Appellant was on community supervision. “So he’s violated the

conditions of his [community supervision] and the bonds associated with his release and

things.” The second statement cited by the State was made in the Article 17.151 hearing

by Appellant’s attorney who said that Appellant had “a couple of misdemeanors that are

unrelated to the offense, but I think it’s three offenses total. And it’s the same conduct,

just three different complainants.”

       For the sake of argument, looking at these statements in the light most favorable to

the State’s position, they show that Appellant was on bond for two or more misdemeanors

and on community supervision for some other offense. But they do not show that

Appellant’s present detention had anything to do with a prior release. Even assuming that

commission of a felony while on bond for an unrelated misdemeanor would invoke the
                                                                               Lanclos–Page 6

exception–a doubtful proposition–the record here does not substantiate the assault

charges against Appellant. There is no complaint, warrant, description, or statement of

probable cause for the accusation Appellant faced. Given that nothing in the record

substantiates the assault charges, it is impossible to say that Appellant violated the

conditions of any release due to those charges, so there is no basis for invoking the

exception.

       As for Appellant being on community supervision, Article 17.151 section 2(4)’s

exception is invoked only by “a violation of the conditions of a previous release[.]” TEX.

CODE CRIM. P. art. 17.151 § 2(4). It is not invoked by a violation of conditions of

community supervision. Community supervision is not a release. Rather, it is the

placement of a defendant under a continuum of programs and sanctions during a period of

deferred criminal proceedings or in lieu of incarceration and/or fine. See TEX. CODE

CRIM. P. art. 42A.001(1). Plus, a defendant can be placed on community supervision

without being released from jail because he is already out of jail at the time of the

placement or because he will stay in or return to jail as a condition of probation. See TEX.

CODE CRIM. P. art. 42A.302.

       The dissenting opinion objects to granting Appellant relief because the record is

silent about what bond he could afford. But that’s irrelevant. Article 17.151 does not

condition a defendant’s release on his proving how much bond he can afford. See Gill,

423 S.W.3d at 431. Rather, it mandates his release—either on personal bond or by
                                                                              Lanclos–Page 7

reducing the required bail amount—period. Anyway, the record is not silent on this point.

The attorney and the first writ application suggested that Appellant could afford no more

than $150,000, and at the Article 17.151 hearing the attorney told the habeas judge that

Appellant had a job in the plants, at least he did before his incarceration. Additionally,

the record shows what Appellant cannot afford—$1,500,000—because he never posted it.

       The habeas court’s only question was where is Appellant from, and hearing

“Hardin County,” the judge responded, “I don’t guess I need to hear anything else from

Mr. Lanclos, do I?” The attorney agreed “because the circumstances of 151 sort of make

it different than needing to hear a bunch of evidence.” The judge concurred. “I just need

to come up with a number lower than what it is.” But Article 17.151 requires more than

coming up with a lower number. It mandates release. The habeas court abused its

discretion in picking a number that frustrated Article 17.151’s mandate to release

Appellant.

       Appellant was detained in jail on felony charges without indictment for more than

90 days. He was entitled to release under Article 17.151. Accordingly, we reverse the

judgment of the court of appeals and remand the case to the habeas court for Appellant’s

bond to be set in an amount he can afford to pay. No motions for rehearing will be

entertained.



Delivered: June 30, 2021
          Lanclos–Page 8

Publish